Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 1 of 21 Page ID #:263




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California            Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                               DESCENDENT STUDIOS INC.’S
                                               ORIGINAL COUNTERCLAIM TO
15                          Plaintiff,         FIRST AMENDED COMPLAINT AND
                                               DEMAND FOR JURY TRIAL
16         vs.
                                               JURY TRIAL DEMANDED
17
     DESCENDENT STUDIOS INC., a
18   Texas corporation, and ERIC               Judge: Hon. David O. Carter
     PETERSON, an individual,                  Complaint Filed:   1/16/2020
19
20                      Defendants.
     DESCENDENT STUDIOS INC., a
21   Texas corporation,
22
                      Counterclaimant,
23
           vs.
24
25   LITTLE ORBIT LLC, a California
     Limited Liability Company,
26
                      Counterdefendant.
27
28

                                               1
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 2 of 21 Page ID #:264




 1            Defendant and Counterclaimant Descendent Studios, Inc., by counsel, hereby
 2   submits these original Counterclaims against Plaintiff and Counterdefendant Little
 3   Orbit LLC, in response to its First Amended Complaint.
 4                               PARTIES AND JURISDICTION
 5            1.    Defendant and Counterclaimant Descendent Studios, Inc.
 6   (“Descendent”) is a corporation organized under the laws of the State of Texas with
 7   its principal place of business in Austin, Texas.
 8            2.    Little Orbit LLC (“Little Orbit”) is a limited liability company organized
 9   under the laws of California with its principal place of business in California.
10            3.    Little Orbit failed to identify the citizenship of its members in its First
11   Amended Complaint (The “Complaint”). However, to the extent diversity
12   jurisdiction exists over Plaintiff’s complaint (which has not been pled or established)
13   it also exists over this Counterclaim involving two of the same three parties and the
14   same contracts.
15            4.    The amount in controversy exceeds $75,000, exclusive of interest and
16   costs.
17            5.    In addition, to the extent there is jurisdiction in this Court over the
18   original complaint, these Counterclaims arise from the same transactions,
19   occurrences, and contracts and from a common nucleus of operative facts as the
20   Plaintiff’s original claims, so the Court would have supplemental and ancillary
21   jurisdiction over these Counterclaims.
22            6.    Jurisdiction and venue over Plaintiff and its claims are proper in this
23   Court, to the extent diversity jurisdiction exists, because Plaintiff resides here and
24   filed its original Complaint here, thereby submitting to the personal jurisdiction of
25   this Court and to venue here.
26
27
28

                                                   2
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 3 of 21 Page ID #:265




 1                         COUNT I: BREACH OF CONTRACT
 2         7.     Descendent hereby incorporates by reference all prior Paragraphs to
 3   these Counterclaims as though fully set forth herein.
 4         8.     In October of 2017, the parties entered into a Development Agreement
 5   for a computer game to be run on personal computers, XBOX 1 consoles, and
 6   PlayStation 4 consoles.
 7         9.     Little Orbit committed anticipatory repudiations and prior material
 8   breaches which discharged Defendants of any obligations under the Development
 9   Agreement. Among these prior material breaches and repudiations of the
10   Development Agreement by Little Orbit were: (A) Little Orbit not putting out the
11   promised marketing spend and efforts with 47 Studios as promised and agreed; (B)
12   Little Orbit demanding additional budget-busting, delay-creating work-product and
13   development efforts without paying for them nor allotting sufficient time for their
14   completion; (C) Little Orbit agreeing to develop but then failing to develop the
15   additional API and UI (User Interface) demanded by Little Orbit; (D) Little Orbit
16   failing to pay console vendors including, Torus and Boombox, forcing Torus to quit
17   the project; (E) Little Orbit switching engine versions from v. 4.19 to v. 4.20; (F)
18   Little Orbit changing the user interface (“UI”) back and forth at least four times; (G)
19   Little Orbit adding new consoles, including the lower-end technology Nintendo
20   Switch, that required more modifications and adaptations; (H) Little Orbit failing to
21   document and account for and share documentation of expenses that it supposedly
22   paid; and, (I) Little Orbit not providing Descendent with quarterly statements or any
23   statements about presales of the game.
24         10.    Little Orbit, through Matthew Scott, admitted imposing erroneous and
25   extra-contractual new requirements that blew both the budget and the development
26   time-line, which led to the parties executing a Terms Sheet Addendum in November
27   of 2018.
28

                                                3
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 4 of 21 Page ID #:266




 1         11.    The Terms Sheet Addendum required Little Orbit to pay $60,000 per
 2   month to Descendent through December 2019. Little Orbit made on $60,000
 3   payment but then ran out of money and never paid the remaining 11 payments due of
 4   $60,000 each, making Little Orbit liable for breach for not paying Descendent the
 5   additional $660,000.
 6         12.    Notably, the Terms Sheet Addendum contained no completion deadlines
 7   for anything. There was good reason for that which was discussed at the time.
 8   Little Orbit had demanded a new and different Application Program Interface
 9   (“API”), and had agreed to develop the new API itself, but had totally failed do to so.
10   Until Little Orbit fulfilled its agreement to develop the new API, there was no way to
11   test most upgrade systems that Descendent was developing, so it was impossible to
12   commit to a development or completion timeline. In addition, the $60,000 per month
13   was for Descendent Studios to continue on as a live team and create expansion work
14   for the video game, and the milestones for that were to be negotiated as part of the
15   long form agreement. Therefore, the Terms Sheet Addendum did not contain any full
16   or partial completion dates or deadlines.
17         13.    Little Orbit committed the first material breach of the Terms Sheet
18   Addendum after it was signed by failing to pay eleven required installments of
19   $60,000 due under the Terms Sheet Addendum and by wrongfully terminating the
20   Development Agreement without just cause or excuse. Little Orbit further breached
21   the Development Agreement as modified by the Terms Sheet Addendum by not
22   providing any royalty accounting(s) after termination of the agreement.
23         14.    Little Orbit’s breaches of contract and wrongful termination cost
24   Descendent $660,000 in wrongfully withheld payments plus $5 million in reasonably
25   anticipated profits that would have been earned had Little Orbit fulfilled its
26   contractual obligations and not wrongfully terminated the Development Agreement
27   and the Terms Sheet Addendum.
28

                                                 4
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 5 of 21 Page ID #:267




 1         15.      Descendent fully performed its obligations under the relevant contracts
 2   and satisfied all conditions precedent to Little Orbit’s performance, except as excused
 3   due to Little Orbit’s modifications, prior material breaches and repudiations of the
 4   original terms of the agreements.
 5                COUNT II: LIBEL, DEFAMATION AND TRADE LIBEL
 6         16.      Descendent hereby incorporates by reference all prior Paragraphs to
 7   these Counterclaims as though fully set forth herein.
 8         17.      In February of 2020, Little Orbit began to publish and republish the
 9   false, frivolous and reckless allegations of its original Complaint in this case to the
10   public and the trade press.
11         18.      Little Orbit intentionally induced the writing of and then published,
12   republished and uploaded onto pcgamer.com an article, a true and correct copy of
13   which is attached hereto as Exhibit A, about this case which repeated the false and
14   defamatory allegations of Little Orbit’s Complaint, including the following:
15               • Descendent is at fault and in breach for failing to complete the game;
16
                    In fact, Little Orbit was at fault and in breach for not completing the new
17                  API it had insisted on and which it had agreed to develop and for
18                  repeatedly making additional extra-contractual demands and for
                    unilaterally imposing budget-busting and deadline-blowing extra-
19                  contractual requirements.
20
                 • Descendent is at fault and in breach for failing to meet the original
21                 milestones and target release date;
22
                    In fact, Little Orbit was at fault and in breach for not completing the API
23                  it had insisted on and which it had agreed to develop and for repeatedly
24                  making additional extra-contractual demands and for unilaterally
                    imposing budget-busting and deadline-blowing extra-contractual
25                  requirements.
26
                 • Descendent is at fault and in breach for failing to meet delivery dates;
27
28

                                                  5
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 6 of 21 Page ID #:268




 1              In fact, Little Orbit was at fault and in breach for not completing the API
                it had insisted on and which it had agreed to develop and for repeatedly
 2
                making additional extra-contractual demands and for unilaterally
 3              imposing budget-busting and deadline-blowing extra-contractual
                requirements.
 4
 5           • Descendent is at fault and in breach for failing to meet quality standards;
 6
                In fact, there were no quality standards that Descendent failed to meet or
 7              would have failed to meet absent the previously described breaches and
 8              interference by Little Orbit;

 9           • Descendent is at fault and in breach for the fact that “key personnel” left
10             and were not replaced with “equally competent personnel,” which left
               Descendent incapable of delivering the game as promised;
11             In fact, only one managerial employee left before Little Orbit
12             terminated, and he was promptly replaced by an equally or more
               competent employee;
13
             • Descendent failed to meet some fabricated extended delivery date
14             supposedly set forth in the Terms Sheet addendum (although it includes
15             no delivery dates or deadlines);
16              In fact, the Terms Sheet addendum contains no deadlines because Little
17              Orbit had breached its agreement to develop the new API and UI, and
                Little Orbit was at fault and in breach for repeatedly making additional
18              extra-contractual demands and for unilaterally imposing budget-busting
19              and deadline-blowing extra-contractual requirements.
20           • That Descendent made multiple false disparaging statements about Little
21             Orbit;
22              In fact, all of the statements made by Descendent about Little Orbit were
23              in fact true.
24
             • That Interplay terminated the trademark license due to “Descendent’s
25             repeated breaches of the Agreement and term sheet.”
26
                In fact, Interplay terminated the trademark license due to Little Orbit’s
27              repeated breaches of the Development Agreement and Terms Sheet.
28

                                              6
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 7 of 21 Page ID #:269




 1
            19.       Little Orbit wrote, published and re-published these false, frivolous and
 2
     baseless statements knowing that they were false, frivolous and baseless, with actual
 3
     knowledge that they were false, frivolous and baseless, with actual malice toward
 4
     Descendent and with a reckless disregard for the truth.
 5
            20.       Little Orbit wrote, published and re-published these false, frivolous and
 6
     baseless statements with the intent to wrongfully harm and injure Descendent and
 7
     with reckless disregard for the rights and interests of Descendent.
 8
            21.       Little Orbit has made, published and re-published multiple false
 9
     statements disparaging Descendent to the general public and to third parties in the
10
     gaming industry and community.
11
            22.       The false statements made, published and re-published by Little Orbit
12
     would be clearly or necessarily understood to have disparaged the quality and
13
     reputation of Descendent and its services and personnel as game developers in the
14
     gaming industry.
15
            23.       The false statements by Little Orbit constitute trade libel and commercial
16
     disparagement per se.
17
            24.       The false statements made, published and re-published by Little Orbit
18
     tended to disparage Descendent in the gaming industry and community and were
19
     intended to harm Descendent’s reputation in the gaming industry and community.
20
            25.       The false statements made, published and re-published by Little Orbit
21
     were false, frivolous and baseless, and Little Orbit made them and published and
22
     republished them with actual malice toward Descendent and with a reckless disregard
23
     for the truth.
24
            26.       Little Orbit knew and should have known that its false, frivolous and
25
     baseless statements would harm the reputation of Descendent as a developer of
26
     quality electronic games.
27
28

                                                    7
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 8 of 21 Page ID #:270




   1         27.    Descendant has suffered significant and extensive damages and financial
   2   injury as a result of Little Orbit's false statements and its publication and
   3   republication of them, which is approximately $5 million in actual, compensatory
   4   damages and $50 million in presumed and punitive damages.
   5                                  PRAYER FOR RELIEF
   6         WHEREFORE, as to Count I set forth above, Descendent is entitled to
   7 judgment against Little Orbit for $5,660,000 for compensatory damages for breach of
   8   contract, including but not limited to past due payments, wasted expenditure and
   9   investment reliance damages and lost profits. Descendent seeks pre judgment and
  10   post-judgment interest and recovery of its costs, expenses and attorneys' fees.
  11         WHEREFORE, as to Count II set forth above, Descendent is entitled to
  12   judgment against Little Orbit for $5 million in compensatory damages for libel,
  13   defamation and trade libel, plus $50 million in punitive and presumed damages.
  14   Descendent also seeks pre-judgment and post-judgment interest and recovery of its
  15   costs, expenses and attorneys' fees.
  16         WHEREFORE, Descendent is entitled to recover its attorneys' fees from Little
  17   Orbit pursuant to the California Anti-SLAPP statute (Cal. Code Civ. Proc. § 425.16),
  18   and as otherwise may be provided for by contract, law or statute.
  19   Dated: June 4, 2020                     Respe       11 sub   ttcA,
  20
                                               B :
  21                                                     Counsel
  22
                                               Nada I. Shamonki (SBN 205359)
  23                                           MINTZ LEVIN COHN FERRIS GLOVSKY
  24                                           AND POPEO P.C.
                                               2029 Century Park East, Suite 3100
  25                                           Los Angeles, CA 90067
  26                                           Telephone: (310) 586-3200
                                               Facsimile: (310) 586-3202
  27                                           Email: nshamonki@mintz.com
  28

                                                     8
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 9 of 21 Page ID #:271




 1                                      Michael C. Whitticar (admitted pro hac vice)
                                        NOVA IP Law, PLLC
 2
                                        7420 Heritage Village Plaza, Suite 101
 3                                      Gainesville, VA 20155
                                        Tel: 571-386-2980
 4
                                        Fax: 855-295-0740
 5                                      E-mail: mikew@novaiplaw.com
 6
                                        Attorneys for Defendant/Counterclaimant
 7                                      DESCENDENT STUDIOS INC. and
                                        Defendant ERIC PETERSON
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           9
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 10 of 21 Page ID #:272




    1                           DEMAND FOR JURY TRIAL
    2        Counterclaimant Descendent Studios Inc. hereby demands trial by jury.
    3
    4   Dated: June 4, 2020                 Respect       ly ubmi
    5
    6
                                            By:             446
                                                       Counsel
    7
                                           Nada I. Shamonki (SBN 205359)
    8                                      MINTZ LEVIN COHN FERRIS GLOVSKY
    9                                      AND POPEO P.C.
                                           2029 Century Park East, Suite 3100
   10                                      Los Angeles, CA 90067
   11                                      Telephone: (310) 586-3200
                                           Facsimile: (310) 586-3202
   12                                      Email: nshamonki@mintz.com
   13
                                            Michael C. Whitticar (admitted pro hac vice)
   14                                       NOVA IP Law, PLLC
   15                                       7420 Heritage Village Plaza, Suite 101
                                            Gainesville, VA 20155
   16                                       Tel: 571-386-2980
   17                                       Fax: 855-295-0740
                                            E-mail: mikew@novaiplaw.com
   18
   19                                       Attorneys for Defendant/Counterclaimant
                                            DESCENDENT STUDIOS INC. and
   20                                       Defendant ERIC PETERSON
   21
   22
   23
   24
   25
   26
   27
   28

                                                  10
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 11 of 21 Page ID #:273
A messy legal dispute puts the Descent reboot in a nosedive | PC Gamer Page 1 of 9
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 12 of 21 Page ID #:274


Skip to main content




     POPULAR        PC Gaming Show           Mafia Remastered           Terraria: Journey's End          COD Warzone bunker

                                                                                          SUBSCRIBE
   PC Gamer is supported by its audience. When you buy through links on our site, we may earn an affiliate
   commission. Learn more




  A messy legal dispute puts the Descent reboot in a
  nosedive
  By Andy Chalk 24 February 2020

  It sounds like the Descent reboot that was Kickstarted in 2015 is done, and not
  in the good way.




  Remember Descent: Underground? The descendant (get it?) of the classic six-
  degrees-of-freedom shooter Descent was announced in 2015 with an eventually-
  successful Kickstarter, launched on Steam Early Access later that year, was removed
  from Early Access in 2017 so developers could "focus on implementing single-player,
  tech trees, and the other cool features," and was then slated for proper beta testing
  (renamed as simply Descent) in late 2018, followed by a planned release in 2019. It
  then seemed to fall off the face of the Earth.

  It's not clear whether the 2018 beta actually took place, although activity on the
  Descendent Studios Twitter feed suggests that it did. But the last game-related tweet
  was posted in July 2019, the Descendent website is gone, and publisher Little Orbit
  filed a lawsuit against the developer in January over its failure to complete the game.




https://www.pcgamer.com/a-messy-legal-dispute-puts-the-descent-reboot-in-peril/                              6/4/2020
A messy legal dispute puts the Descent reboot in a nosedive | PC Gamer Page 2 of 9
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 13 of 21 Page ID #:275


  The lawsuit claims that Descendent has missed multiple milestones and scheduled
  release dates, going as far back as May 2018, and failed to meet the quality
  standards set in the publishing deal. That, the suit states, arises from the fact that
  "certain key personnel" left the developer during the game's production and weren't
  replaced by "equally competent personnel," which left the studio incapable of
  delivering the game as promised.

  "As a result of Descendent’s repeated failures to meet the agreed upon delivery
  dates, the parties discussed ways for Descendent to still be able to deliver the Game.
  Those discussions culminated in the Parties agreeing to a 'Terms Sheet' dated
  November 28, 2018," the suit states.

  "Pursuant to the Terms Sheet, Little Orbit committed to continue funding
  Descendent’s monthly payroll in the amount of $60,000 per month ... The Parties
  also agreed on a new extended delivery date for the final PC Version of the game of
  January 25, 2019 in order to release the game in February. Descendent failed to
  meet the extended delivery date given the deliverable actually provided by
  Descendent on January 25, 2019 was rejected as the Final PC Version, having failed
  to meet the definition of 'Final Version' in the Original Agreement."

  The suit also alleges that Descendent CEO Eric Peterson has made "multiple false
  and disparaging statements" about the publisher in order to cover up the mess it's
  made, including that Little Orbit is "holding it hostage trying to get the rights from
  us," that the publisher can't actually afford the marketing and console development
  costs, and that Little Orbit has an abusive "pattern of behavior" toward developers
  when projects run into trouble.

        The PC version is nearly done, needs about 2-4 weeks of polish and 4
        weeks of Beta - been that way since Feb - just need to leap over a breach
        of someone else's doing https://t.co/nNe6iIvyVhJuly 5, 2019

  Complicating the situation further, Little Orbit also believes that Interplay has
  canceled its Descent licensing deal with the developer. "That means Little Orbit has
  now lost the rights to this valuable trademark as a result of Descendent's repeated
  breaches of the Agreement and Term Sheet," the suit states. "The loss of the
  Descent trademark also further devalues what work has been done to develop the
  Game."

  If the allegations are accurate, it sounds unlikely that the Descent reboot will ever
  see the light of day, which is a shame. Fortunately for anyone who was looking



https://www.pcgamer.com/a-messy-legal-dispute-puts-the-descent-reboot-in-peril/      6/4/2020
A messy legal dispute puts the Descent reboot in a nosedive | PC Gamer Page 3 of 9
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 14 of 21 Page ID #:276


  forward to it, there are some other good options out there: The 2018 spiritual
  successor Overload is quite good, and personally I really like the more narrative-
  focused Retrovirus from 2013 (which is also quite a bit cheaper).

  The lawsuit says that the "significant and extensive damages and financial injury"
  suffered by Little Orbit hasn't yet been determined, but is not less than $2 million.
  I've reached out to Little Orbit and Descendent for comment, and will update if I
  receive a reply.

  Update: Little Orbit CEO Matt Scott has posted a message about the legal action at
  gamersfirst.com apologizing for the frustration and lack of communication with
  Descent Kickstarter backers.

  "Little Orbit remains under non-disclosure, and we are engaged in an active lawsuit,
  so we are severely limited in what we can share at this time," he wrote. "With that in
  mind, I do want to say the following:"

  Descendent Studios has shut down their website/forums and ceased working on the
  game. This was made public by their CEO Eric Peterson some time ago.
  Since then, we have made every attempt to resolve this matter without legal action,
  but all of those efforts have failed.
  We did not receive any of the Kickstarter money, so we cannot refund any of those
  funds.
  Since we do not yet have a release date for the game, we have processed refunds for
  all of the pre-orders we took.
  Scott added that Little Orbit has put "a significant amount of time, money, and
  effort" into the game, and in spite of all the troubles still intends to launch Descent
  as soon as possible.

  Update 2 (March 6, 2020): Developer Descendent Studios has filed a response to
  the lawsuit, accusing Little Orbit of not meeting promotional obligations, failing to
  pay vendors, adding new console ports that required increased technical work, and
  "demanding additional budget-busting, delay-creating work-product and
  development efforts without paying for them nor allotting sufficient time for their
  completion."

  Addressing Little Orbit's claim that it committed to funding Descendant's payroll to
  the tune of $60,000 per month, the studio alleged that only one such payment was
  made, after which the publisher "ran out of money and never paid the remaining 11
  payments due." The filing also disputes Little Orbit's claim that the developers
  missed multiple milestones and scheduled release dates, saying that the "terms




https://www.pcgamer.com/a-messy-legal-dispute-puts-the-descent-reboot-in-peril/      6/4/2020
A messy legal dispute puts the Descent reboot in a nosedive | PC Gamer Page 4 of 9
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 15 of 21 Page ID #:277


  sheet addendum" in which the publisher committed to supporting Descendent's
  payroll "contained no completion deadlines for anything."

  "There was good reason for that which was discussed at the time. Little Orbit had
  demanded a new and different Application Program Interface (“API”), had agreed to
  develop the new API itself, but had totally failed do to so," the suit states. "Until Little
  Orbit fulfilled its agreement to develop the new API, there was no way to test
  anything that Descendent was developing, so it was impossible to commit to a
  development or completion timeline."

  The lawsuit also confirms that Interplay canceled the Descent licensing deal, as Little
  Orbit alleged in its own suit, but claims that it was "due to Little Orbit’s repeated
  breaches of the Development Agreement and Terms Sheet."

  Descendent Studios is seeking $60.6 million in compensatory and punitive damages,
  plus legal expenses.


  Andy Chalk

  Andy covers the day-to-day happenings in the big, wide world of PC gaming—the
  stuff we call "news." In his off hours, he wishes he had time to play the 80-hour RPGs
  and immersive sims he used to love so much.
  See comments


  Epic's next free games may have leaked
  Just over a week ago, an image was posted to Reddit claiming to detail the four games
  that would given away for free during the Epic Mega Sale, which is running…
  PC Gamer




  Getting this Treasure is impossible! Prove us wrong
  Hero Wars |



                                                                                      Sponsored



  This Game Can Train Your Brain To Think Strategically
  Total Battle - Tactical Game Online |



                                                                                      Sponsored




https://www.pcgamer.com/a-messy-legal-dispute-puts-the-descent-reboot-in-peril/          6/4/2020
A messy legal dispute puts the Descent reboot in a nosedive | PC Gamer Page 5 of 9
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 16 of 21 Page ID #:278



  These SUVs Are So Cool It's Hard to Believe They Cost Under $30K! Research
  Best Luxury Crossover SUV Lease Deals
  SUV |
                                                                                           Sponsored



  New Wearable AC is Selling Out Fast in United States
  TrendingScanner.com |



                                                                                           Sponsored



  The real world is now more ridiculous than GTA 6 could ever hope to satirize
  PC Gamer




  This World of Warcraft player found a way to one-shot enemy players while naked
  PC Gamer




  Massachusetts: Say Bye To Expensive Solar Panels If You Own A Home In
  These Zip Codes
  Energy Bill Cruncher Solar Quotes |
                                                                                           Sponsored



  The Witcher 3's best graphics overhaul mod is getting even better
  The Witcher 3 is a gorgeous game, and for the past five years one modder has been working
  tirelessly to update its textures to help keep it that way. Called The Witcher 3 HD Reworked…
  PC Gamer




  Say Goodbye To High Blood Sugar Levels For Good
  Industry Blogger |



                                                                                           Sponsored



  The Assassin's Creed series has failed its best idea



https://www.pcgamer.com/a-messy-legal-dispute-puts-the-descent-reboot-in-peril/               6/4/2020
A messy legal dispute puts the Descent reboot in a nosedive | PC Gamer Page 6 of 9
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 17 of 21 Page ID #:279


  PC Gamer




  Why Overwatch and CS:GO pros are switching to Valorant
  PC Gamer




  $49 WiFi Repeater Is Flying Off Shelves In The US
  SuperBoost |



                                                                                          Sponsored



  Destiny 2's mysterious Pyramid ships are now in orbit around Jupiter
  Update: That unknown alien race appears to be getting closer: A new intro cutscene that was
  added to Destiny 2 in today's reset appears to show one of their massive Pyramid ships in…
  PC Gamer




  These Cars Are So Loaded It's Hard to Believe They Cost Under $25K! Search
  Reliable Luxury Cars
  Cars |
                                                                                          Sponsored



  Logitech's best wireless gaming keyboard just got smaller and cheaper
  PC Gamer




  Cheap graphics card deals this week
  PC Gamer




  New $89 Portable Air Cooler Is Taking United States By Storm
  Blaux Portable AC |



                                                                                          Sponsored




https://www.pcgamer.com/a-messy-legal-dispute-puts-the-descent-reboot-in-peril/                 6/4/2020
A messy legal dispute puts the Descent reboot in a nosedive | PC Gamer Page 7 of 9
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 18 of 21 Page ID #:280



  Mid-year AMD Ryzen refresh all-but confirmed... but it's no gaming panacea
  As unexpected as they may be, new AMD Ryzen 'Matisse Refresh' processors have now been all-
  but confirmed. Two chips, the Ryzen 7 3800XT and Ryzen 9 3900XT, have been spotted…
  PC Gamer




  Skip the Hassle - Upgrade to the World's Smartest CPAP Without Visiting the
  Doctor
  Easy Breathe CPAP Company: ResMed’s AirSense 10 Auto CPAP |
                                                                                           Sponsored



  What's free on the Epic Games Store right now?
  PC Gamer




  PC gaming clichés we don't hate
  PC Gamer




  25 years later, Task Manager's creator shares a bunch of cool tips for using it
  PC Gamer




  Maneater review
  PC Gamer




  MicroProse is working on a multiplayer VR bomber sim
  Ancient strategy and sim publisher MicroProse rose from the grave earlier this month, after two
  decades under, accompanied by the announcement of a trio of games that all sounded…
  PC Gamer




Topics



https://www.pcgamer.com/a-messy-legal-dispute-puts-the-descent-reboot-in-peril/               6/4/2020
A messy legal dispute puts the Descent reboot in a nosedive | PC Gamer Page 8 of 9
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 19 of 21 Page ID #:281


FPS
Descent
Descent: Underground



                                              LOAD COMMENTS




Recommended




PC Gaming Show postponed to June 13




#BlackLivesMatter
                                     PC GAMER NEWSLETTER


                             Sign up to get the best content of the
                             week, and great gaming deals, as
                             picked by the editors.

                             Your Email Address



                                                   SIGN ME UP


                             Thank you for signing up to PC
                             Gamer. You will receive a
                             verification email shortly.

                             There was a problem. Please
                             refresh the page and try again.
                             No spam, we promise. You can unsubscribe at any time and
                             we'll never share your details without your permission.




https://www.pcgamer.com/a-messy-legal-dispute-puts-the-descent-reboot-in-peril/         6/4/2020
A messy legal dispute puts the Descent reboot in a nosedive | PC Gamer Page 9 of 9
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 20 of 21 Page ID #:282


PC Gamer is part of Future US Inc, an international media group and leading digital
publisher. Visit our corporate site.
About Us
Terms and conditions
Privacy policy
Cookies policy
Advertise with us
© Future US, Inc. 11 West 42nd Street, 15th Floor, New York, NY 10036.




https://www.pcgamer.com/a-messy-legal-dispute-puts-the-descent-reboot-in-peril/   6/4/2020
Case 8:20-cv-00089-DOC-JDE Document 33 Filed 06/04/20 Page 21 of 21 Page ID #:283




  1                              CERTIFICATE OF SERVICE
  2          I, the undersigned, certify and declare that I am over the age of 18 years,
  3   employed in the County of Los Angeles, State of California, and am not a party to the
  4   above-entitled action.
  5          On June 4, 2020, I filed a copy of the following document(s):
  6   DESCENDENT STUDIOS INC.’S ORIGINAL COUNTERCLAIM TO FIRST
      AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
  7
  8   By electronically filing with the Clerk of the Court using the CM/ECF system which
      will send notification of such filing to the following:
  9
         •   Leo Edward Lundberg , Jr
 10
             leo.law.55@gmail.com
 11
         •   Michael Danton Richardson
 12
             mdantonrichardson@yahoo.com
 13
 14
             Executed on June 4, 2020, at Los Angeles, California. I hereby certify that I
 15
      am employed in the office of a member of the Bar of this Court at whose direction the
 16
      service was made.
 17
                                              /s/ Diane Hashimoto__________________
 18                                           Diane Hashimoto
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
